Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 1 of 15 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

VICTOR CONCEPCION, on his own

behalf and on behalf of those similarly

situated,

CASE NO.:
Plaintiff,
vs.

FLEET TRANSPORTERS OF
FLORIDA, INC., a Florida Profit
Corporation,

Defendant. /

COMPLAINT & DEMAND FOR JURY TRIAL
(Collective Action Complaint)

Plaintiff, VICTOR CONCEPCION (“Plaintiff”), on his own behalf and on behalf of those
similarly situated, was an employee of Defendant, FLEET TRANSPORTERS OF FLORIDA,
INC., (“FLEET” or “Defendant”), and brings this action for unpaid overtime compensation,
minimum wages, liquidated damages, declaratory relief and other relief under the Fair Labor
Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

INTRODUCTION

1. Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. §§ 206
(a) and 207(a).

2, The Fair Labor Standards Act was passed in 1938. Its principle purpose was to
protect all covered workers from substandard wages and oppressive working hours, labor
conditions that are detrimental to the maintenance of minimum standards of living necessary for
health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 2 of 15 PagelD 2

3. Section 6(a) of the FLSA requires payment of at least the statutory minimum
wage for all hours worked per workweek. 29 U.S.C. § 206(a).

4. Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s
regular hourly rate whenever a covered employee works in excess of forty (40) hours per work
week. 29 U.S.C. § 207(a).

5. The liquidated damages provision of the FLSA constitutes a congressional
recognition that failure to pay the statutory minimum on time may be so detrimental to the
maintenance of the minimum standard of living necessary for health, efficiency, and the general
well-being of workers and to the free flow of commerce, that double payment must be made in
the event of a delay in order to insure restoration of the worker to that minimum standard.
Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

6. To the extent any partial payments have been made by Defendant to Plaintiff of
the disputed amounts at the time of the filing of this complaint, this action seeks to recover
judgment in favor of Plaintiff and against Defendant as well as all remaining damages, including
but not limited to liquidated damages and reasonable attorneys’ fees and costs. Jd.

7. Defendant has violated and continues to violate the FLSA and the Florida
Constitution by misclassifying its Drivers as “independent contractors” and refusing to pay them
overtime and the minimum wage.

8. Misclassification of employees as independent contractors “deprives employees

of critical workplace protections and employment benefits to which they are legally entitled.”

 

' Statement of Secretary of Labor Hilda L. Solis on introduction of legislation regarding issue of
misclassification, U.S. Department of Labor, Wage and Hour Division (April 22, 2010),
available online at www.dol.gov.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 3 of 15 PagelD 3

2. Misclassification of workers also costs the government billions of dollars in
unpaid taxes.”

10. Due to the rise in misclassification among the American workforce, the
Department of Labor’s Wage and Hour Division has launched a nationwide “Misclassification
Initiative.” See http://www.dol.gov/whd/workers/misclassification/.

11. Defendant’s misclassification of Plaintiff and other similarly-situated workers
puts law-abiding companies at a competitive disadvantage.°

12. The Defendant in this case violated the FLSA and the Florida Constitution.by
failing to pay Plaintiff and other similarly-situated “Driver” the statutory minimum wage per
week and/or time and one-half compensation for all of their hours worked over forty (40) each
week.

13. This action is intended to include each and every “Driver” classified by Defendant
as an “independent contractor” who performed services for Defendant at any time within the past
five (5) years.

14. Defendant violated the FLSA by failing to pay class members that were employed

in Florida at any time within the past three (3) years at least the full minimum wage for all hours
worked and at a rate of one and one-half times their regular rate of pay for all hours worked in

excess of forty (40) hours per week during one or more workweeks pursuant to the FLSA.

 

* Annual Report of the White House Task Force on the Middle Class, Executive Summary at “v”
(February 2010), available online at http://www.whitehouse.gov/strongmiddleclass/reports.

> See supra note 2 at pg. 21.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 4 of 15 PagelD 4

PARTIES
Lay Plaintiff, and those similarly situated individuals (“class members”), were Drivers
classified as “independent contractors” and paid on per job basis, also described as a “Piece
Rate” for services performed for Defendant.
16. At all times material hereto, FLEET was a Florida Profit Corporation employing
workers and doing business throughout the state of Florida.
17. FLEET is a third-party transport servicer in the business of providing vehicle
transport services throughout the state of Florida on behalf of its car rental company customers.
18. All of the events, acts and omissions that give rise to this lawsuit occurred within
the state of Florida.
19, At all times relevant hereto, Defendant recruited non-exempt drivers, like Plaintiff
and those similarly situated to Plaintiff, to work in the state of Florida.
20. The class of similarly situated employees or potential class members sought to be
certified under 29 U.S.C. §216(b) is defined as :
(1) All persons who worked for Defendant as Drivers within Florida
during the three (3) years preceding this lawsuit, who were

classified as independent contractors and who were not
compensated at time-and-one-half of their regular hourly rate for
all hours worked in excess of forty (40) hours in one or more
workweeks and/or who were not compensated the statutory
minimum wage for all hours worked per week during one or more
workweeks.

The precise size and identity of the FLSA class should be ascertainable from the business
records, tax records, and/or employee personnel records of Defendant.
COVERAGE
21. At all material times hereto, Defendant was, and continues to be, an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s).
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 5 of 15 PagelD 5

22, At all material times hereto, Defendant was, and continues to be an “employer” as
defined by 29 U.S.C. § 203(d).

23. Based upon information and belief, Defendant has had an annual gross volume of
sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail
level which are separately stated) during the relevant time periods.

24. At all material times hereto, Defendant has been an enterprise engaged in
commerce or in the production of goods for commerce within the meaning of Section 203(s)(1)
of the FLSA, in that the company had two (2) or more employees:

a. Engaged in commerce; or
b. Engaged in the production of goods for commerce; or
c. Handling, selling or working on goods or materials that have been moved in
or produced for commerce. (i.e. vehicles, telephones, tools, equipment and/or
office supplies).
FACTUAL ALLEGATIONS

25. Defendant is, among other things, a third-party transport servicer that hires “Drivers”
to provide transport services for Defendant’s customers to include national rental car companies
such as Hertz and Enterprise within the state of Florida alone.

26. Specifically, Defendant facilitates the transporting of rental vehicles from low
demand areas to high demand areas or simply where more vehicles are needed. Most notably,
Defendant transports rental vehicles from major airports to local retail car rental stores. However,
all rental vehicles are transported within the state of Florida alone.

27. At all times material hereto, Plaintiff was employed by Defendant within the

meaning of the FLSA.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 6 of 15 PagelD 6

28. Plaintiff was hired by Defendant in Orlando, Florida to perform duties as a driver
throughout the state of Florida.

29. Plaintiff worked in this capacity from November 5", 2012 to approximately April
2019.

30. Plaintiff and those similarly situated to him performed driver duties on behalf of
Defendant and were paid directly by Defendant.

31. At all times material hereto, Defendant determined the nature and amount of
Plaintiff's and those similarly situated employees’ pay.

32. Plaintiff and those similarly situated did not have the ability to negotiate his/their
rate(s) of pay.

33. Plaintiff and those similarly situated did not negotiate his/their rate(s) of pay.

34. Plaintiff's and those similarly situated rate(s) of pay was/were preset by
Defendant.

35. Defendant classified Plaintiff and those similarly situated to him as “independent
contractors.”

36. | Defendant recruited other Drivers and classified these workers as independent
contractors.

37. Each of the Drivers, including Plaintiff, was paid a Piece Rate per job for work
performed.

38. Plaintiff and those similarly situated to him were paid piece rate based on vehicle

transport jobs they performed each day.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 7 of 15 PagelD 7

39. Defendant provided Plaintiff and other similarly situated Drivers with the tools
and equipment needed to perform their work (i.e. vehicles, keys for the vehicles, money to refill
gas tanks, transport paperwork, etc.).

40. Defendant trained Plaintiff and other similarly situated Drivers.

41. Plaintiff's and other similarly situated drivers’ job did not require any specialized
skills other than those which were taught to him/them during Defendant’s initial training
session(s).

42. Plaintiff and those similarly situated Drivers regularly communicated with
Defendant’s dispatchers and/or management during the performance of his/their duties each day.

43. Plaintiff and those similarly situated Drivers were/are required to notify
Defendant’s dispatchers and/or management whenever he/they completed job assignments.

44. Plaintiff and those similarly situated Drivers did not have discretion with respect
to the performance of his/their job assignments.

45. Defendant required Plaintiff and those similarly situated Drivers to complete
paperwork on a daily basis regarding work performed.

46. Plaintiff and those similarly situated Drivers could not refuse work offered by
Defendant once they began performing duties for the day.

47. Plaintiff and those similarly situated were unaware of how long each shift would
be until they showed up for work that same day and received routes.

48. Defendant monitored and critiqued the work of Plaintiff and those similarly
situated Drivers. Specifically, Defendant would routinely comment that the Plaintiff and those

similarly situated Drivers needed to complete routes quicker.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 8 of 15 PagelD 8

49. Defendant informed Plaintiff and other those similarly situated Drivers if they
were not performing their job duties according to applicable standards.

50. Plaintiff and other similarly situated Drivers were closely supervised by
Defendant.

51. The work performed by Plaintiff and the other similarly situated Drivers was
integral to Defendant’s business because Defendant was paid by its customers for the services
provided by Plaintiff and other similarly situated Drivers.

52. Plaintiff and the other similarly situated Drivers could not employ their own
workers to perform their work.

53. Defendant controlled the work schedule of Plaintiff and the similarly situated
Drivers.

54, Plaintiff, and those similarly situated to him, are/were economically dependent
upon the compensation they received for their exclusive work performed for FLEET.

33. Plaintiff and those similarly situated to him routinely worked in excess of forty
(40) hours per week as part of their regular job duties.

56. | Despite working more than forty (40) hours per week, Defendant failed to pay

Plaintiff, and those similarly situated to him, overtime compensation at a rate of time and a half
of their regular rate of pay for hours worked over forty (40) in a workweek.

SY. Defendant also failed to pay Plaintiff, and those similarly situated to him, the
statutory minimum wage per workweek.

58. | Defendant has misclassified Plaintiff and those similarly situated Drivers as
“independent contractors” and failed to pay him/them proper overtime compensation for all

overtime hours worked each week and/or proper minimum wages each week.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 9 of 15 PagelD 9

59. Defendant had numerous other individuals employed as Drivers who performed
the same or similar job duties under the same pay provisions as Plaintiff and the class member’s
companywide.

COLLECTIVE ACTION ALLEGATIONS

60. Plaintiff and the class members performed the same or similar job duties as one
another in that they performed duties as Drivers on behalf of Defendant.

61. Plaintiff and the class members were all hired by Defendant to perform driver
duties.

62. Plaintiff and all class members worked in the State of Florida.

63. Plaintiff and the class members were all paid a “Piece Rate” per job performed.

64. Plaintiff and the class members worked similar hours and usually worked more

than forty (40) hours per week.

65. Plaintiff and the class members were all classified by Defendant as independent
contractors.
66. Plaintiff and the class members were subjected to the same pay provisions,

inasmuch as they were not compensated at time-and-one-half for all hours worked in excess of
forty (40) hours in a workweek. Thus, the class members are owed overtime wages for the same
reasons as Plaintiff.

67. Plaintiff and the class members were subjected to the same pay provisions,
inasmuch as they were not compensated at least the statutory minimum wage per workweek
during one or more workweeks. Thus, the class members are owed minimum wages for the

same reasons as Plaintiff.
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 10 of 15 PagelD 10

68.  Defendant’s failure to compensate Plaintiff and the class members for all hours
worked in excess of forty (40) hours in a workweek as required by the FLSA results from a
policy or practice of misclassifying these workers as independent contractors and failing to pay
them overtime compensation based on their uniform pay policy, applicable to all putative class
members herein.

69.  Defendant’s failure to compensate Plaintiff and the class members proper
minimum wages as required by the FLSA and the Florida Constitution results from a policy or
practice of misclassifying these workers as independent contractors and failing to pay them
overtime compensation based on their uniform pay policy, applicable to all putative class
members herein.

70. These policies or practices were applicable to Plaintiff and the class members.

71. Application of these policies or practices does/did not depend on the personal
circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice
which resulted in the non-payment of overtime and/or minimum wages to Plaintiff applies to all

class members.

TZ. Defendant knowingly, willfully, or with reckless disregard carried out its illegal
pattern or practice of failing to pay proper overtime and/or minimum wage compensation with
respect to Plaintiff and the class members.

73. Defendant knew that Plaintiff and those similarly situated Drivers should have
been classified as employees and that it was required to pay Plaintiff and other class members

overtime pay for all overtime hours they worked each workweek, yet Defendant failed to do so.

10
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 11 of 15 PagelD 11

74, Defendant knew that Plaintiff and the other class members should have been
classified as employees and that it was required to pay Plaintiff and those similarly situated
proper minimum wages, yet Defendant failed to do so.

75. Defendant failed to keep accurate time and pay records for Plaintiff and all class
members pursuant to 29 U.S.C. § 211(c) and 29 C.F.R. Part 516.

76. Defendant failed to maintain accurate time and pay records with regard to work
performed by the class members regarding how many hours in each workday are worked.

77. Defendant’s failure to keep accurate time and pay records casts the burden on
Defendant to disprove the testimony of Plaintiff and all class members regarding the hours
allegedly worked by him/them.

78. Defendant did not act in good faith or reliance upon any of the following in
formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)
Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

79. Defendant did not have any good faith basis for its decision to misclassify
Plaintiff and the class members as independent contractors.

80. Defendant has acted willfully in failing to pay Plaintiff and the class members in
accordance with the law.

81. Plaintiff has satisfied all conditions precedent to the filing of this lawsuit.

COUNT I - RECOVERY OF MINIMUM WAGES

82. Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-
81 above.

83. Plaintiff and the class members are entitled to be paid the proper statutory

minimum wage for each hour worked per workweek.

1]
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 12 of 15 PagelD 12

84. Plaintiff and the class members are entitled to receive the full statutory Florida
minimum wage rate for all hours worked per workweek during their employment with
Defendant. See 29 U.S.C. §218(a); 29 C.F.R. §541.4 and 29 C.F.R. §778.5.

85. Defendant paid Plaintiff and the class members a “Piece Rate” per job regardless
of the number of hours worked.

86. As a result, Plaintiff, and those similarly situated to him, did not earn at least the
statutory minimum wage for all hours worked per week during one or more workweeks contrary to
29 U.S.C. §206 of the FLSA.

87. Defendant willfully failed to pay minimum wage compensation for these hours
contrary to 29 U.S.C. §206.

88. Defendant has failed to properly disclose or apprise Plaintiff and the class
members of their rights under the FLSA.

89. As a direct and proximate result of Defendant’s deliberate nonpayment of wages,
Plaintiff and the class members has/have been damaged in the loss of minimum wages.

90. As a result of Defendant’s willful violation of the FLSA, Plaintiff and the class
members are entitled to liquidated damages and reasonable attorney’s fees and costs.

WHEREFORE, Plaintiff, on behalf of himself and all other similarly situated drivers
respectfully requests that this Court grant the following relief:

a. Designation of this action as a collective action on behalf of the Collective Action
Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all
similarly situated members of an FLSA Opt-In Class, appraising them of the
pendency of this action, permitting them to assert timely FLSA claims in this

action by filing individual Consents to Join pursuant to 29 U.S.C. §216(b) and
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 13 of 15 PagelD 13

appointing Plaintiff and his counsel to represent the Collective Action members;

b. Awarding Plaintiff, and those similarly situated to him, his/their unpaid minimum
wages;

c. Awarding liquidated damages in an amount equal to the minimum wage award, or
alternatively, awarding pre-judgment interest;

d. Awarding reasonable attorney’s fees, expert fees, and costs and expenses of the
litigation pursuant to 29 U.S.C. §216(b); and

e. Ordering any other further relief the Court deems just and proper.

COUNT Il- RECOVERY OF OVERTIME COMPENSATION

91. Plaintiff reincorporates and readopts all allegations contained within Paragraphs
1-81 above.

92. Plaintiff and the class members are entitled to be paid time and one-half of their
regular rate of pay for each hour worked in excess of forty (40) per workweek.

93, During his/their employment with Defendant, Plaintiff and the class members
regularly worked overtime hours, but was/were not paid time and one-half compensation for
same.

94. As a result, Plaintiff and the class members did not earn proper overtime
compensation for all hours worked in excess of forty (40) hours per week during one or more
workweeks contrary to 29 U.S.C. §207 of the FLSA.

95. Defendant willfully failed to pay overtime compensation for these hours contrary to
29 U.S.C. 8207.

96. Defendant has failed to properly disclose or apprise Plaintiff and the class

members of their rights under the FLSA.

13
Case 6:19-cv-02186-PGB-DCI Document1 Filed 11/18/19 Page 14 of 15 PagelD 14

97. Asa result of Defendant’s intentional, willful, and unlawful acts in refusing to
pay Plaintiff and the class members time and one-half of their regular rate of pay for each hour
worked in excess of forty (40) per workweek in one or more workweeks, Plaintiff and the class
members has/have suffered damages, plus incurring reasonable attorneys’ fees and costs.

98. As a result of Defendant’s willful violation of the FLSA, Plaintiff and the class
members is/are entitled to liquidated damages.

99. Plaintiff and the class members are entitled to an award of reasonable attorney’s
fees and costs pursuant to 29 U.S.C. §216(b),

WHEREFORE, Plaintiff, on behalf of himself and all other similarly situated Drivers
respectfully requests that this Court grant the following relief:

a. Designation of this action as a collective action on behalf of the Collective Action
Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all
similarly situated members of an FLSA Opt-In Class, appraising them of the
pendency of this action, permitting them to assert timely FLSA claims in this
action by filing individual Consents to Join pursuant to 29 U.S.C. §216(b) and
appointing Plaintiff and his counsel to represent the Collective Action members;

a. Awarding Plaintiff, and those similarly situated to him, his/their unpaid overtime
wages;

b. Awarding liquidated damages in an amount equal to the minimum wage award, or
alternatively, awarding pre-judgment interest;

c. Awarding reasonable attorney’s fees, expert fees, and costs and expenses of the
litigation pursuant to 29 U.S.C. §216(b); and

d. Ordering any other further relief the Court deems just and proper.

14
Case 6:19-cv-02186-PGB-DCl

Dated: November 15” , 2019

Respectfully submitted by,

Document 1 Filed 11/18/19 Page 15 of 15 PageID 15

7)

Matthew R. Gunter sq.

FBN 0077459
Morgan & Morgan, P.A.

20 N. Orange Ave., 14th Floor
Orlando, Florida 32801

Telephone: (407) 420-1414
Facsimile: (407) 867-4791

Email: mgunter@forthepeople.com

 

AND

/s/ Kimberly De Arcangelis
Kimberly De Arcangelis, Esq.
Bar No.: 025871

Morgan & Morgan, P.A.

20 N. Orange Ave., 14th Floor
Orlando, Florida 32801
Telephone: (407) 420-1414
Facsimile: (407) 245-3383
Email: kimd@forthepeople.com

Trial Counsel for Plaintiff and Class Members
